t c summary opinion united_states tax_court ada r santos petitioner v commissioner of internal revenue respondent docket no 23737-10s filed date ada r santos pro_se mark h howard for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1all section references are to the internal_revenue_code in effect for the year in issue this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction whether petitioner may claim head_of_household filing_status and whether petitioner is entitled to an earned_income_credit of dollar_figure the trial of this case was held on date in salt lake city utah background some of the facts have been stipulated and are so found in petitioner lived in north salt lake utah with her adult son walter garcia walter in walter received dollar_figure in social_security_benefits and some medicaid benefits from the utah department of health the record does not indicate the amount of medicaid benefits walter received during petitioner made monthly mortgage loan payments on the home in which she and walter lived and she paid related property taxes a homeowner’s insurance premium and food and household item expenses petitioner also paid home utility expenses for electricity and natural_gas and other miscellaneous items relating to the maintenance of the home the following table reflects amounts billed to and paid_by petitioner in relating to the home expense amount billed amount_paid household_items mortgage property taxes home insurance food and electricity natural_gas other total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number walter was born in and during qualified as permanently_and_totally_disabled see sec_22 sec_152 on her federal_income_tax return filed with respondent petitioner reported dollar_figure of income and she claimed a dependency_exemption deduction with respect to walter head_of_household filing_status and an earned_income_tax_credit of dollar_figure on audit respondent disallowed the claimed dependency_exemption deduction head_of_household filing_status and earned_income_tax_credit dependency_exemption deduction discussion legislative changes enacted in relaxed the rules applicable to dependency_exemptions relating to a qualifying 2see working families tax relief act of publaw_108_ sec 118_stat_1169 child of a taxpayer see sec_152 respondent’s arguments and brief do not take into account this less restrictive dependency_exemption applicable to a qualifying_child a qualifying_child means an individual who bears a qualifying relationship to the taxpayer eg a child of the taxpayer has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets the age requirement of sec_152 has not provided over one-half of his or her own support for the taxable_year and has not filed a joint_return with his or her spouse if any sec_152 there is no longer a requirement that a parent claiming a dependency_exemption for a qualifying_child have provided over one-half of the total support for the child generally in determining the total cost of support all sources of support are included sec_1_152-1 income_tax regs the term support includes items such as food shelter clothing medical and dental care education and the like id the value of government benefits normally excludable 3respondent argues that petitioner must show that she furnished over half of her son’s total support for the year that rule however is applicable only to years before and beginning in only to claimed dependency_exemptions that relate to qualifying relatives other than a qualifying_child see sec_152 d 4walter meets the special rule for disabled persons under sec_152 and thus satisfies the age requirement for a qualifying_child from income eg social_security_benefits may be included in the term support see 554_f2d_564 2d cir affg 64_tc_720 sec_1 a ii income_tax regs at trial petitioner credibly testified and we so find that the dollar_figure in household-related expenses petitioner paid in represented expenses of both petitioner and walter ie that a portion of petitioner’s expenses is allocable to or benefited walter and accordingly represents support petitioner provided to walter in respondent argues that the medicaid benefits walter received also need to be included in the computation of walter’s total support and because petitioner has not established that amount respondent argues that petitioner has not established the total amount of walter’s support we however have acknowledged that payments received under medicaid are not necessarily included in determining the support of a claimed dependent in 73_tc_963 medicaid payments received were held not to involve ordinary support for the mother of the taxpayer the court noted to require that medicaid payments be included in the support equation means that those individuals whose parents are the neediest will be the least likely to get a dependency_exemption for supporting their parents this seems exceedingly unfair and contrary to the basic thrust of the medicaid program itself id pincite on the limited record before us we find it appropriate to exclude medicaid benefits walter received in calculating the total amount of walter’s support respondent argues that the proper measure of the housing food and clothing petitioner provided to walter is the value thereof which is not necessarily the same as what petitioner paid therefor respondent thus argues that we cannot calculate the total amount of walter’s support in determining whether a qualifying_child has provided more than half of his or her own support the amount of support provided by the child is compared to the total amount of support available to the child however we have explained that a taxpayer is not precluded from being entitled to a dependency_exemption simply because he is not able to prove conclusively the total cost of the child’s support 46_tc_515 5respondent notes that petitioner reported only dollar_figure in adjusted_gross_income on her federal_income_tax return and questions how petitioner could actually have paid the expenses she claims there are a number of possible explanations for the source from which petitioner paid the expenses eg savings whatever the source we accept petitioner’s testimony that she paid dollar_figure in household-related expenses in on the bases of the record before us and petitioner’s credible testimony we find that in petitioner paid dollar_figure in household expenses that these expenses supported both herself and walter and that one-half of these expenses is properly treated as support petitioner provided to walter only petitioner and walter lived in petitioner’s home and it is reasonable to treat these expenses as providing support to petitioner and also to walter for purposes of the claimed dependency_exemption deduction at issue and on the record before us we conclude that petitioner provided dollar_figure to support walter one-half of dollar_figure and walter provided either zero or dollar_figure depending on whether the dollar_figure in social_security_benefits walter received is to be treated as provided by walter in either case walter provided less than one-half of his own support petitioner is entitled to the claimed dependency_exemption deduction for walter head_of_household filing_status under sec_1 a special tax_rate applies to a taxpayer who qualifies as a head_of_household sec_2 provides that a taxpayer qualifies as a head_of_household if she maintains a home that constitutes the principal_place_of_abode of a qualifying_child as defined in sec_152 for more than one-half of the year a taxpayer is considered as maintaining a household only if she pays over half of the expenses for the household during the year sec_2 in light of our findings that during walter was a qualifying_child and that petitioner paid all of the household expenses petitioner qualifies for head_of_household filing_status earned_income_credit under sec_32 a taxpayer may be entitled to an earned_income_credit if she has a qualifying_child or if the taxpayer has among other things earned_income for the year of dollar_figure or less see revproc_2009_21 sec_3 2009_16_irb_860 as we have held petitioner had a qualifying_child and she therefore is entitled to the earned_income_credit for to reflect the foregoing decision will be entered for petitioner
